For the reasons assigned in La.App., 181 So. 660, the judgment of the trial court herein is reversed and set aside, and it is now ordered, adjudged and decreed that the deed from Malinda Vanzant to H.H. Morgan, dated February 12, 1936, and recorded March 25, 1936, in Volume 109, page 486 of the Conveyance Records of Bienville Parish, Louisiana, be annulled and cancelled from such records; and that the community of acquêts and gains existing between Dee Vanzant and Malinda Vanzant be recognized as the owner of the property described in such deed and quieted in possession thereof. Defendant shall pay all costs of both courts.